Citation Nr: 1001589	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  09-00 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from July 1942 to October 
1943.  He died in June 1990; the appellant is the Veteran's 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2008  decision at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

The record reflects that the appellant requested a Travel 
Board hearing before a Veterans Law Judge but that she 
subsequently cancelled the hearing request.

The separate issue of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151 is 
pending at the RO and thus will not be addressed in this 
decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in 
June 1990 and lists the cause of death as bronchopneumonia.  
Other significant conditions were listed as hepatic and renal 
insufficiency.

2.  A lung, kidney or liver condition was not present in 
service or manifested for many years thereafter, and is not 
otherwise shown to be related to service.

3.  At the time of the Veteran's death, service connection 
was in effect for myocitis of the lumbar muscles and fungus 
infection of the toes.

4.  A service-connected disability did not cause or 
materially contribute to the cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred 
in or aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a letter dated in January 2008.  Accordingly, 
the Board finds that VA met its duty to notify the appellant 
of her rights and responsibilities under the VCAA.

The Court has further held that in the context of a claim for 
DIC benefits, a VCAA notice must include (1) a statement of 
the conditions, if any, for which a Veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Although the appellant did not receive specific 
notice in this regard, the Board notes that the record 
overall indicates that she had actual knowledge of the 
information needed to substantiate her claims.  The notice 
letter tells the appellant that evidence is needed to show 
that the Veteran's service-connected disability caused or 
contributed to cause the Veteran's death.  In this case, the 
appellant had a meaningful opportunity to participate 
effectively in the processing of her claim, and this error 
was not prejudicial.  See Overton v. Nicholson, 20 Vet. App. 
427, 439 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the January 2008 letter.  The enclosure issued to the 
appellant included a "What the evidence must show" 
document.  As such, the appellant was aware and effectively 
notified of information and evidence needed to substantiate 
and complete her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the appellant is not 
prejudiced by the Board's consideration of the pending issue.  

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, initial 
notice was provided prior to the appealed decision in keeping 
with Pelegrini.  

Also, the letter asked the appellant to provide any evidence 
in her possession that pertained to the claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

VA has obtained the Veteran's death certificate, service 
medical records and post-service medical records.  The Board 
believes that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence that has not been obtained. Absent any evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period, the duty 
to assist does not requiring VA to obtain a medical opinion 
in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

All known and available records relevant to the issue on 
appeal has been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  To establish service connection for 
the cause of the Veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Certain chronic diseases, such as nephritis may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

During the Veteran's lifetime, service connection was 
established for myositis of the lumbar muscles, rated as 
noncompensable and fungus infection of the toes, rated as 
noncompensable.    

In this case, the immediate cause of the Veteran's death is 
listed on the death certificate as bronchopneumonia.  A 
significant condition contributing to the Veteran's death was 
hepatic and renal insufficiency.

The Veteran's service treatment records do not show any 
treatment, diagnosis or history of a lung, liver, or kidney 
disorder.  Nor is there evidence the Veteran incurred 
nephritis within the presumptive period defined in 38 C.F.R. 
§ 3.307.     

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the Veteran's 
death.  The Veteran died in June 1990 due to 
bronchopneumonia.  A significant condition contributing to 
the Veteran's death was hepatic and renal insufficiency.  The 
Veteran was not service connected for a lung or renal 
disability at the time of his death, and he did not file a 
claim for service connection for a lung or renal disability 
during his lifetime. The Veteran's service treatment records 
do not show treatment for or a diagnosis of a lung disorder 
or a renal disorder.  Nor is there evidence of a renal 
disorder within the presumptive period defined in 38 C.F.R. § 
3.307.  Moreover, the medical records do not show that the 
Veteran's cause of death had a nexus to service or to a 
service-connected disability.  

To the extent it can be inferred that the appellant has 
attributed the Veteran's death to service or a service-
connected disability, as a lay person without the appropriate 
medical training and expertise, she simply is not competent 
to provide a probative opinion on a medical matter, to 
include the diagnosis of a specific disability or the origins 
of a specific disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Thus, there is no competent evidence of a nexus between 
bronchopneumonia and service, or hepatic and renal 
insufficiency to service, to include evidence of continuity 
of symptomatology, or that a service-connected disability 
caused, or substantially or materially contributed to the 
Veteran's death.  Accordingly, for the reasons stated above, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for cause of the 
Veteran's death, and the benefit-of-the-doubt rule is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


